Citation Nr: 1340831	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-36 272 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Entitlement to service connection for bilateral knee disability.  

3.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1978, and from April 1986 to September 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, in St. Louis, Missouri, inter alia, denied the Veteran's claims for service connection for low back pain, a bilateral knee disability, and a bilateral foot disability.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals  ) in September 2009.  

During the pendency of this appeal, the Veteran's claims file was transferred for the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.  

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received from the Veteran.

In March 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in an April 2012 rating decision, the RO/AMC granted service connection for right and left foot pes planus, plantar fasciitis, and Achilles tendonitis.  In May 2012, the Veteran was notified that this action was considered a full grant of the benefit sought, and he has not appealed any assigned rating or effective date.  Accordingly, the matter of service connection for bilateral foot disability is being formally dismissed (as noted below).   The RO/AMC continued to deny the low back and bilateral knee claims, as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the Virtual VA folder reveals a November 2013 statement from the Veteran's representative, as well as documents which are either duplicative of those already in the claims file or not pertinent to the present appeal.

The Board's disposition of the claim for service connection for bilateral foot disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are, again, being remanded to the RO for further action.  VA will notify the Veteran when further action, on his part, is required. 


DISMISSAL


FINDING OF FACT

In April 2012, prior to the promulgation of a decision by the Board, service connection was granted for right and left foot pes planus, plantar fasciitis, and Achilles tendonitis, representing a full grant of the benefit sought with respect to the claim for service connection for bilateral foot disability.


CONCLUSION OF LAW

There remains for appellate consideration no case or controversy with respect to the matter of service connection for bilateral foot disability affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4 19.5, 20.101 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).. 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the denial of service connection for bilateral foot disability arising from a February 2008 rating action, in a subsequent rating decision dated in April 2012, service connection was granted for disability affecting both of Veteran's feet-right and left foot pes planus, plantar fasciitis, and Achilles tendonitis, 

Under these circumstances, the Board finds that the claim for service connection for bilateral foot disability, which was formerly in appellate status prior to April 2012, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to that claim. Notably, the Veteran was notified of this fact in the April 2012 rating decision, of which he was notified via a May 2012 letter, and, subsequently, he has not in any way disagreed with the RO's determination as to any assigned effective date or rating. 

Hence, with respect to the matter of bilateral foot disability, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the claim for service connection for bilateral foot disability must be dismissed. 

ORDER


The appeal as to the claim for service connection for bilateral foot disability is dismissed.


REMAND

Unfortunately, the Board review of the claims file reveals that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision in these matters.

The Veteran is seeking service connection for disabilities involving his low back and bilateral knees.  He attributes his current low back and bilateral knee disabilities to his strenuous duties and activities in service, including marching and carrying heavy objects, which he has reported put stress on his feet and caused his low back and bilateral knee disabilities.  

In March 2011, the Board remanded the claims on appeal for additional evidentiary development, to specifically include obtaining medical opinions that addressed whether the Veteran's current bilateral knee or low back disabilities are likely related to his military service.  

In remanding this claim, the Board noted that, while there were no complaints or treatment for a low back disability reflected in the service treatment records (STRs), the post-service evidence shows the Veteran reported having severe low back pain since he was in service.  See statements from Dr. T.Q.H. dated May 2008 and October 2009.  At the September 2010 hearing, the Veteran similarly testified that he developed low back pain in service from heavy lifting and bending.  

With respect to the bilateral knees, the Board noted that the Veteran complained of chronic knee pain on two separate occasions during service and also sought treatment for bilateral knee pain after service, which he reported having since service.  

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with osteoarthritis of the lumbar spine and enthesopathy of the bilateral knees.  However, the October 2011 VA examiner opined that the lumbar spine and bilateral knee disabilities are less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  With respect to the low back/lumbar spine, the VA examiner noted that, while the Veteran did see a private physician for chronic low back pain in September 1994 and x-rays showed mild degenerative changes, there is no record of complaints of low back pain service.  

With respect to the bilateral knees, the VA examiner noted the Veteran's medical history as it pertains to his knees, including the two complaints of bilateral knee pain in service and that he currently has abnormal bony projections at the attachment of the tendons and ligaments in his knees, which developed after service.  However, the examiner noted that the Veteran has not seen a doctor for this condition since service, although he still has pain with bending and squatting.  

The Veteran is competent to report that events that occurred during and after service.  See Layno v. Brown, 7 Vet. App. 24 (1994).  In addition, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the Board notes that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the foregoing, the Board finds that the October 2011 VA opinions are inadequate for the following reasons.  With respect to the low back, the VA examiner failed to consider all relevant facts in this case, including the competent lay evidence of developing low back pain during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  

With respect to the bilateral knees, while the VA examiner correctly noted that the Veteran has not seen a physician for his knee condition since service, he also acknowledges that the Veteran continues to have pain while squatting and bending, which the Veteran has reported has occurred since service.  Given the current diagnosis of enthesopathy of the bilateral knees, which is a disorder of the muscular or tendinous attachment to the bone - see DORLANDS ILLUSTRATED MEDICAL DICTIONARY 634 (31st Ed. 2007) - the Board finds that the VA examiner must discuss whether the Veteran's repeated, painful squatting and bending during and since service have resulted in the abnormal bony projections in his knees or, in the alternative.  

Indeed, the Board notes that the probative value of a medical opinion is based primarily on whether it is factually accurate, fully articulated, and supported by a sound reasoning for the conclusion.  See Nieves- Rodriguez, supra.

As such, the Board finds that an additional medical opinion is needed regarding the likely etiology of the Veteran's current low back and bilateral knee disabilities.  

In addition to the foregoing, the Board notes that there may be outstanding medical evidence related to the claims on appeal.  The evidentiary record contains VA treatment records dated from 2008 to 2009; however, neither the paper claims file nor the electronic folder includes any VA treatment records dated from March 2009 to the present.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO must obtain all outstanding, pertinent records of VA treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.  

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate them with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4. After all records and/or responses from each contacted have been associated with the claims file, for the Veteran's entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, to the October 2011 BVA examiner, for review.  The physician is requested to provide an addendum to his previous examination report that addresses, with respect to the diagnosed osteoarthritis the lumbar spine and enthesopathy of the bilateral knees, each, the following question::

Consistent with sound medical judgment, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred in or is  otherwise medically-related to the Veteran's military service?

In answering the foregoing, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner must also specifically address the likely etiology of the current abnormal bony knee projections, with a discussion of whether the Veteran's repeated, painful squatting and bending during and since service have resulted in the abnormal bony projections 

If the October 2011 examiner is no longer employed with VA or is otherwise unavailable, forward the claims file to another appropriate physician for opinion on each diagnosed low back and knee disability addressing the question and comments posed above.

The physician should set forth complete rationale for the conclusions reached, in a printed (typewritten) report. 

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

7. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


